Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa Pub. No. US 2013/0169774 A1 [Ozawa].
1.  Ozawa discloses a switch [Fig. 1], comprising: a first input port [¶ 9 first image storing means]; a second input port [id. second image storing means]; an output port configured to output image data received from the first input port [id. a first mode in which the image data generated by the image data generating means is sequentially converted into the video signal and is outputted]; and a control circuit configured to receive a first electrical characteristic and a second electrical characteristic from the first input port and the second input port respectively [id. control means], when the second electrical characteristic is different from the first electrical characteristic, the control circuit configured to change a third electrical characteristic of the output port, and then the output port configured to output image data received from the second input port [id. a third mode in which the image data stored in the second image storing means is converted into the video signal and is outputted where the first and second image storing means must be different].
6.  Ozawa discloses an operating method of a switch [Fig. 1], the switch comprising a first input port [¶ 9 first image storing means], a second input port [id. second image storing means] and an output port [id. a first mode in which the image data generated by the image data generating means is sequentially converted into the video signal and is outputted], and the operating method comprising: using the output port to output image data received from the first input port [id. a first mode in which the image data generated by the image data generating means is sequentially converted into the video signal and is outputted, and the image data and the difference are sequentially stored in the first and second image storing means]; and receiving a first electrical characteristic and a second electrical characteristic from the first input port and the second input port respectively, when the second electrical characteristic is different from the first electrical characteristic [id. a second mode], changing a third electrical characteristic of the output port, and then using the output port to output image data received from the second input port [id. a third mode].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Holland et al. Pub. No. US 2019/0073176 A1 [Holland].
2.  Ozawa is silent on wherein when the output port is electrically connected to an image output device, the control circuit receives a fourth electrical characteristic of the image output device through the output port.  However, Holland teaches output ports with a control circuit receiving characteristics of the display [see ¶ 91].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozawa with Holland as required by this claim, since such modifications improve the image on the device.
7.  Ozawa is silent on when the output port is electrically connected to an image output device, receiving a fourth electrical characteristic of the image output device through the output port.  However, Holland teaches output ports with a control circuit receiving characteristics of the display [see ¶ 91].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozawa with Holland as required by this claim, since such modifications improve the image on the device. 
Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694